Case 19-13488-pmm       Doc 48     Filed 11/10/20 Entered 11/10/20 19:27:52           Desc Main
                                  Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


   IN RE:                                       :      Ch. 13
                                                :
   Scott Michael Hettinger,                     :
   Debra Ann Hettinger,                         :
                                                :
                         Debtors.               :      No: 19-13488 - PMM

         MOTION TO MODIFY POST-CONFIRMATION CHAPTER 13 PLAN

          Debtors, Scott Michael Hettinger and Debra Ann Hettinger, by and through their
   attorney, David W. Tidd, Esquire, hereby move this Honorable Court to allow
   modification of their Chapter 13 Plan in the above-captioned Bankruptcy case and in
   support thereof avers as follows:

   1.     Debtors filed their voluntary Chapter 13 Bankruptcy Case on May 30, 2019.

   2.     Debtors’ Second Amended Plan was confirmed on August 13, 2020.

   3.     A routine audit of Debtors’ Plan revealed an error in the calculation of Debtors’
   Plan base amount.

          WHEREFORE, Debtors respectfully request this Honorable Court to enter an
   Order permitting Debtors to file a Third Amended Chapter 13 Post Confirmation Plan to
   accurately reflect the base amount.

   Date: November 10, 2020
                                                Respectfully submitted:


                                                /s/ David W. Tidd, Esquire
                                                David W. Tidd, Esquire
                                                656 Ebersole Road
                                                Reading, PA 19605
                                                Phone: 610-838-8700
                                                Fax:    610-743-8676
                                                Email: Bankruptcy@DavidTiddLaw.com
